Case 1:19-mc-00329 Document1 Filed 07/03/19 Page 1 of 3

AQ 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

UNITED STATES DISTRICT COURT

for the
District of Columbia ea |

Cyathea. Warral er, Ob.

Plaintiff

1! ivil Action o. f a
Demperatic Peoples Republic of Korea Civil Action No. 18-477 (QAH)

Defendant }

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (dare) { 2a4 / (We.

I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer

pending.

JUN 19 2019

Date
CLERK OF COURT

  

Signature of Clerk or Deputy Clerk a

 
ase jis 00378 Document 1. Filed.07/03/19 Page 20
& H Document 24 Filed 1 Ap /18 $

oO

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CYNTHIA WARMBIER, et al.,

Plaintiffs,
Civil Action No. 18-977 (BAH)
V.
Chief Judge Beryl A. Howell
DEMOCRATIC PEOPLE’S REPUBLIC OF
KOREA,

Defendant.

 

 

ORDER

Upon consideration of the plaintiffs’ Motion for Default Judgment and, If Necessary,
Motion for Evidentiary Hearing, ECF No. 16, the related legal memorandum in support thereof,
the exhibits and declarations attached thereto, the evidentiary hearing conducted on December
19, 2018, and the entire record herein, for the reasons stated in the accompanying Memorandum
Opinion issued contemporaneously with this Order, the Court finds that the plaintiffs have
established their “claim[s] or right to relief by evidence satisfactory to the court,” 28 U.S.C. §
1608(e), and it is hereby

ORDERED that the plaintiffs’ Motion for Default Judgment is GRANTED; and it is
further

ORDERED that the defendant Democratic People’s Republic of Korea (“North Korea’)
shall be liable for damages in the amount of $501,134,683.80, which shall be allocated in the

following manner:

ECF
DOCUMENT

I hereby attest and certify that this i
iS a printed
document which was electronically filed with ee teal
kKruptcy Courts for the District of

States District'and Ba

d eee aci 72 AF ZO/

   
  

ANGELA D.. CAESAR, CLERK

 
BSS 1:18-dv0OS7FBAR® Document 24° Filed 13/94/18 Page 2 of 2

e The estate of Otto Warmbier is entitled to the sum of $21,134,683.80 in compensatory
damages and $150,000,000.00 in punitive damages; and
e Otto Warmbier’s parents Frederick Warmbier and Cynthia Warmbier are each entitled to the
sum of $15,000,000 in compensatory damages and $150,000,000 in punitive damages; and it
is further |
ORDERED that the plaintiffs shall, at their own cost and consistent with the
requirements of 28 U.S.C. § 1608(e), send a copy of this Order to the defendant North Korea;
and it is further
ORDERED that the Clerk of the Court close this case.
SO ORDERED
Date: December 24, 2018

This is a final and appealable Order.

 

 

BERYL A. HOWELL
Chief Judge

 
